Exhibit 10.8
AMERISOURCEBERGEN CORPORATION
AMENDED AND RESTATED LONG TERM INCENTIVE
AWARD AGREEMENT
(Amended and Restated December 22, 2008)
THIS AMENDED AND RESTATED AGREEMENT (this “Agreement”) is made between
AmerisourceBergen Corporation (the “Company”) and R. David Yost (the
“Participant”).
1. General. The Compensation and Succession Planning Committee (the “Committee”)
of the Board of Directors (the “Board”) of the Company granted a long term
incentive award as described herein (the “Award”) to the Participant effective
as of October 1, 2007 (the “Award Date”). This Amended and Restated Agreement
makes certain changes to the Award, including the distribution provisions of the
Award in accordance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations promulgated thereunder.
The Award has a total target value of $2,700,000 (the “Total Target Value”),
which consists of two components: (i) the total target value attributable to the
EPS Growth Component (as described in Section 2(a)) representing 50% of the
Total Target Value (the “EPS Target Value”), and (ii) the total target value
attributable to the TSR Component (as described in Section 2(b)) representing
the other 50% of the Total Target Value (the “TSR Target Value”).
The period beginning on the Award Date and ending on September 30, 2010 (the
“Expiration Date”) is the “Award Period.”
2. Determination of the EPS Growth Component and TSR Component.
(a) EPS Growth Component. Except as otherwise provided below in Section 3, there
shall be paid to the Participant in accordance with Section 3, the sum of the
value of the EPS Growth Component (the “EPS Growth Component”) achieved for each
Performance Period (as defined in Section 4), if any.
(i) Except as otherwise provided in this Section 2 and in Section 3, the value
of the EPS Growth Component for each Performance Period will be equal to
(X) times (Y), where (X) equals the EPS Payout Percentage, if any, determined by
the Committee based on the Earnings Per Share (as defined in Section 4)
performance of the Company for such Performance Period pursuant to the formula
provided in the table below and (Y) for each Performance Period, equals
one-third (1/3) of the total EPS Target Value (i.e. $450,000 for each
Performance Period). However, in no event will (X) be greater than 150% for any
Performance Period.

 

 



--------------------------------------------------------------------------------



 



EPS GROWTH COMPONENT

          Percentage Increase in       Earnings Per Share       (diluted) for  
    Performance Period   EPS Payout Percentage  
 
       
Less than 9%
    0 %
9%
    50 %
12%
    100 %
15% or More
    150 %

In the application of this table to this Agreement, straight-line interpolation
will apply for any actual performance level that falls between two performance
levels shown on this table. If Earnings Per Share for any Performance Period is
less than the level needed to have some value for the EPS Growth Component,
there shall be no such value for such Performance Period.
For the avoidance of doubt, if, for example, the Committee determines that
Earnings Per Share for a Performance Period was 14%, the value of the EPS Growth
Component for such Performance Period will equal $598,500 ($450,000 multiplied
by 133%).
(b) TSR Component. Except as otherwise provided below in Section 3, there shall
be paid to the Participant in accordance with Section 3, the sum of the value of
the TSR Component (the “TSR Component”) achieved for each Performance Period, if
any.
(i) Except as otherwise provided in this Section 2 and in Section 3, the value
of the TSR Component for each Performance Period will be an amount equal to
(A) times (B), where (A) is the TSR Payout Percentage, if any, determined by the
Committee based on a comparison of the ABC TSR and the S&P 500 TSR pursuant to
the formula described in the table below and (B) for each Performance Period,
equals one-third (1/3) of the total TSR Target Value (i.e. $450,000 for each
Performance Period). However, in no event will (A) be greater than 150% for any
Performance Period.
TOTAL SHAREHOLDER RETURN (TSR)
RELATIVE TO S&P 500

          Percentile of ABC TSR Relative       to the S&P 500 TSR for a      
Performance Period   TSR Payout Percentage  
 
       
Less than 40th Percentile
    0 %
40th Percentile
    50 %
50th Percentile
    100 %
75th Percentile or Greater
    150 %

 

2



--------------------------------------------------------------------------------



 



In the application of this table to this Agreement, straight-line interpolation
will apply for any actual performance level that falls between two performance
levels shown on this table. If the ABC TSR for any Performance Period is less
than the level needed to have some value for the TSR Component, there shall be
no such value for such Performance Period.
For the avoidance of doubt, if, for example, the Committee determines that ABC
TSR ranks in the 45th percentile compared to the S&P 500 TSR for a Performance
Period, the value of the TSR Component for such Performance Period will equal
$337,500 ($450,000 multiplied by 75%).
(c) To the extent permissible for purposes of Section 162(m) of the Code, in the
event of any change in the corporate capitalization of the Company, such as by
reason of any stock split, or a material corporate transaction, such as any
merger of the Company into another corporation, any consolidation of the Company
and one or more corporations into another corporation, any separation of the
Company (including a spin-off or other distribution of stock or property by the
Company), any reorganization of the Company (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code), or any
partial or complete liquidation by the Company, other than a normal cash
dividend, if the Committee shall determine that such a change equitably requires
an adjustment in the calculation of Earnings Per Share or ABC TSR, on the
grounds that any such change would produce an unreasonable value, such equitable
adjustment will be made by the Committee. Any such determination by the
Committee to reflect such change under this Section 2(c) shall be final, binding
and conclusive.
(d) The Committee shall determine and certify in writing the total values of the
EPS Growth Component and the TSR Component achieved pursuant to this Agreement,
and such determinations by the Committee shall be final, binding and conclusive
upon the Participant and all persons claiming under or through the Participant.
The aggregate values of the EPS Growth Component and TSR Component achieved, if
any, for one or all Performance Periods, is referred to as the “Total Bonus.”
3. Payment of Award.
(a) Employed Through Expiration Date. If the Participant remains continuously
employed by the Company through the Expiration Date, the Company shall pay the
Total Bonus, if any and as adjusted for earnings and losses pursuant to
Section 3(e), on the earlier of: (i) the last day of the thirteenth month
following the Participant’s termination of employment with the Company that
constitutes a “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)), or (ii) the Participant’s death following the
Expiration Date. No amounts shall be payable pursuant to this Agreement if the
Participant’s employment with the Company terminates prior to the Expiration
Date, except as otherwise set forth in Sections 3(b) and (c). The Total Bonus
amount, if any, shall be paid in cash, and the Participant and all others
claiming under or through the Participant shall not be entitled to receive any
other amounts under this Award.

 

3



--------------------------------------------------------------------------------



 



(b) Separation from Service During Award Period.
(i) Separation from Service Due to Participant’s Death. If before the Expiration
Date the Participant’s employment with the Company terminates by reason of his
death, the Participant will be entitled to the portion of the Total Bonus
otherwise payable after the last day of the Award Period (pursuant to
Section 3(a)) for Performance Periods completed prior to his death, if any, plus
a pro rata portion of the EPS Growth Component and TSR Component for the
Performance Period that includes the date of the Participant’s death, if any.
For this purpose, the pro rata portion of the EPS Growth Component and TSR
Component achieved for the Performance Period that includes the date of the
Participant’s death shall be calculated by the Committee as of the date of the
Participant’s death as if such Performance Period had just ended, based on the
results against the financial performance measures for the EPS Growth Component
and TSR Component up to the last day of the completed calendar quarter ending on
or prior to the Participant’s death. The Total Bonus determined pursuant to this
Section 3(b)(i) shall be paid to the Participant’s beneficiary or estate, as
applicable, in cash within 30 days after the date of the Participant’s death,
and the Participant and all others claiming under or through the Participant
shall not be entitled to receive any other amounts under this Award.
(ii) Separation from Service Due to Disability or Retirement. If before the
Expiration Date the Participant’s employment with the Company terminates by
reason of Disability (as defined in Section 4) or Retirement (as defined in
Section 4) the Participant will be entitled to the portion of the Total Bonus
otherwise payable after the last day of the Award Period (pursuant to
Section 3(a)) for Performance Periods completed prior to such termination, if
any, plus a pro rata portion of the EPS Growth Component and TSR Component for
the Performance Period that includes the date of the Participant’s termination
of employment by reason of Disability or Retirement, if any. For this purpose,
the pro rata portion of the EPS Growth Component and TSR Component achieved for
the Performance Period that includes the date of the Participant’s termination
of employment by reason of Disability or Retirement shall be calculated by the
Committee as of the date of such termination as if such Performance Period had
just ended, based on the results against the financial performance measures for
the EPS Growth Component and TSR Component up to the last day of the completed
calendar quarter ending on or prior to the Participant’s termination of
employment. The Total Bonus determined pursuant to this Section 3(b)(ii), if any
and as adjusted for earnings and losses pursuant to Section 3(e), shall be paid
to the Participant on the last day of the thirteenth month following the
Participant’s termination of employment by reason of Disability or Retirement,
as applicable. The Participant and all others claiming under or through the
Participant shall not be entitled to receive any other amounts under this Award
after payment is made pursuant to this Section 3(b)(ii).
(iii) Other Termination of Employment. If prior to the Expiration Date the
Participant’s employment with the Company is terminated for any reason other
than death, Disability or Retirement as set forth in Sections 3(b)(i) and (ii),
then the Participant and all others claiming under or through the Participant
shall not be entitled to receive any amounts under this Agreement, except as
otherwise determined by the Committee in its sole discretion. Whether and as of
what date the Participant’s employment with the Company shall terminate if the
Participant is granted a leave of absence or commences any other break in
employment intended by the Company to be temporary, shall be determined by the
Committee in its sole discretion.

 

4



--------------------------------------------------------------------------------



 



(c) Change in Control. Notwithstanding anything in this Agreement to the
contrary, if while the Participant is employed by the Company a Change in
Control (as defined in Section 4) occurs during the Award Period, the
Participant will be entitled to (A) one-third (1/3) of the Total Target Value
for the Performance Period that includes the effective date of such Change in
Control, plus (B) the portion of the Total Bonus otherwise payable after the
last day of the Award Period (pursuant to Section 3(a)) for Performance Periods
completed prior to the date of such Change in Control, if any. The Total Bonus
payable under this Section 3(c) shall be paid to the Participant in cash within
30 days after the date of such Change in Control, and the Participant and all
others claiming under or through the Participant shall not be entitled to
receive any other amounts under this Award.
(d) Required Delay of Payments. Notwithstanding anything to the contrary in this
Agreement or elsewhere, if the Participant is a “specified employee” as
determined pursuant to Section 409A of the Code as of the date of the
Participant’s “separation from service” (within the meaning of Treas. Reg.
1.409A-1(h)), and if any payment or benefit provided for in this Agreement
payable upon the Participant’s separation from service both (x) constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code and
(y) cannot be paid or provided in the manner otherwise provided without
subjecting the Participant to “additional tax,” interest or penalties under
Section 409A of the Code, then any such payment or benefit that is payable
during the first six months following the Participant’s separation from service
shall be paid or provided to the Participant in a cash lump-sum, without
interest, on the first business day of the seventh calendar month following the
month in which the Participant’s separation from service occurs.
(e) Investment Options. From the date of the Participant’s termination of
employment with the Company (under Sections 3(a) and 3(b)(ii)) through the date
of payment of the Award, the Total Bonus, if any, shall be credited with
earnings and losses in accordance with the deemed investment fund options made
available by the Company and selected by the Participant from time to time in
accordance with the Company’s administrative procedures. The deemed rate of
return, positive or negative, credited to the Total Bonus shall be based upon
the actual investment performance of the investment fund option(s) selected by
the Participant, and shall equal the total return of such investment fund net of
asset-based charges. Notwithstanding that the rates of return credited to the
Total Bonus are based upon the actual performance of the investment options, the
Company shall not be obligated to invest the Total Bonus, or any portion
thereof, in such funds or in any other investment funds.
(f) Deferral Election. Notwithstanding Sections 3(a) and 3(b)(ii), the
Participant may, at least 12 months prior to the Participant’s originally
scheduled payment date pursuant to such Sections, irrevocably elect to change
the commencement date of payment of the Total Bonus, if any, by filing an
election with the Company consistent with the requirements of Treas. Reg.
1.409A-2(b), or any succeeding regulations. Except in the case of the
Participant’s termination of employment by reason of Disability, an election
pursuant to this Section 3(f) requires that payment of the Total Bonus be
deferred by at least five years from the originally scheduled payment date.
Limitations on a deferred commencement date under this Section 3(f) shall be
determined by the Company in its sole discretion.

 

5



--------------------------------------------------------------------------------



 



4. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:
(a) “ABC TSR” (or ABC Total Shareholder Return) means the growth rate, expressed
as a percentage, in the value of a share of common stock in the Company due to
stock appreciation and dividends, assuming dividends are reinvested, during a
Performance Period. For this purpose, the “Beginning Stock Price” shall mean the
average closing sales prices on the New York Stock Exchange for the trading days
in each month of September immediately preceding the beginning of each
Performance Period; and the “Ending Stock Price” shall mean the average closing
sales prices on the New York Stock Exchange for the trading days in the month of
September that ends such Performance Period. The ABC TSR is calculated as
follows:
(FORMULA) [c79892c7989201.gif]
(b) “Change in Control” shall have the meaning given it under the Company’s 2002
Management Stock Incentive Plan, as amended (the “Stock Plan”), but shall only
constitute a Change in Control for purposes of this Agreement if there occurs,
within the meaning of Treas. Reg. 1.409A-3(i)(5) or any succeeding regulations,
a change in the ownership or effective control of the Company, or a change in
the ownership of a substantial portion of the assets of the Company.
(c) “Disability” means the Participant’s qualification for benefits under the
Company’s Long Term Disability Plan due to inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of disability of not less than 12 months.
(d) “Earnings Per Share” means, for any given Performance Period, the diluted
earnings (or loss) per share of the Company for such year, as determined by the
Committee in accordance with generally accepted accounting principles for
inclusion in the Company’s annual audited financial statements. The calculation
of Earnings Per Share, for any given year, will be adjusted to exclude any
reported cumulative effect of accounting changes, any reported income and losses
from discontinued operations, and any reported extraordinary gains and losses as
determined under generally accepted accounting principles.
(e) “Retirement” means the Participant’s “Voluntary Retirement” as defined in
Section 8 of the Stock Plan, provided that such termination of employment
constitutes a “separation from service” within the meaning of Treas. Reg.
1.409A-1(h).
(f) “Performance Period” means each of the 12-month periods (i) beginning
October 1, 2007 and ending September 30, 2008, (ii) beginning October 1, 2008
and ending September 30, 2009, (iii) beginning October 1, 2009 and ending
September 30, 2010.
(g) “S&P 500 TSR” (or S&P 500 Total Shareholder Return) means the annual growth
rate, expressed as a percentage, in the value of the S&P 500 Index during a
Performance Period. It is calculated in a manner consistent with Section 4(a)
above from information publicly reported by Standard & Poors Company (or the
entity that publishes such other index, as the case may be).

 

6



--------------------------------------------------------------------------------



 



5. Tax Withholding. There shall be withheld from any payment under this
Agreement, such amount, if any, as the Company determines is required by law,
including, but not limited to, U.S. federal, state, local or foreign income,
employment or other taxes incurred by reason of entering into the Agreement or
the making of any payment hereunder.
6. Rights Not Assignable. Except as otherwise determined by the Committee in its
sole discretion, the Participant’s rights and interests under the Award may not
be sold, assigned, transferred, or otherwise disposed of, or made subject to any
encumbrance, pledge, hypothecation or charge of any nature, except that the
Participant may designate a beneficiary pursuant to Section 7 hereof. If the
Participant (or those claiming under or through the Participant) attempt to
violate this Section 6, such attempted violation shall be null and void and
without effect, and the Company’s obligation to make any further payments to the
Participant (or those claiming under or through the Participant) hereunder shall
terminate.
7. Beneficiary Designation. The Participant may, by completing a form acceptable
to the Company and returning it to the Company, name a beneficiary or
beneficiaries to receive any payment to which the Participant may become
entitled under this Agreement in the event of the Participant’s death. The
Participant may change the Participant’s beneficiary or beneficiaries from time
to time by submitting a new form to the Company. If the Participant does not
designate a beneficiary, or if no designated beneficiary is living on the date
any amount becomes payable under this Agreement, such payment will be made to
the legal representatives of the Participant’s estate, which will be deemed to
be the Participant’s designated beneficiary under this Agreement.
8. Administration. Any action taken or decision made by the Company, the Board
or the Committee or its delegates arising out of or in connection with the
construction, administration, interpretation or effect of this Agreement shall
lie within its sole and absolute discretion, as the case may be, and shall be
final, conclusive and binding upon the Participant and all persons claiming
under or through the Participant. By accepting this Award, the Participant and
each person claiming under or through the Participant shall be conclusively
deemed to have indicated acceptance and ratification of, and consent to, any
action taken or decision made by the Company, the Board or the Committee or its
delegates.
9. Miscellaneous. Neither the Participant nor any person claiming under or
through the Participant shall have any right or interest, whether vested or
otherwise, in the Award, unless and until all of the terms, conditions and
provisions of this Agreement shall have been complied with. In addition, the
execution of this Agreement shall in no way affect the rights and powers of any
person to dismiss or discharge the Participant at any time from employment with
the Company. Notwithstanding anything herein to the contrary, neither the
Company nor any of its affiliates nor their respective officers, directors,
employees or agents shall have any liability to the Participant (or those
claiming under or through the Participant) under this Agreement or otherwise on
account of any action taken, or decision not to take any action made, by any of
the foregoing persons with respect to the business or operations of the Company
or any of its affiliates, despite the fact that any such action or decision may
adversely affect in any way whatsoever the financial measures or amounts which
are accrued or payable or any of the Participant’s other rights or interests
under this Agreement. This Agreement merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
regarding the Award (including, without limitation, the agreement between the
Company and the Participant dated December 6, 2007).

 

7



--------------------------------------------------------------------------------



 



10. Governing Law. The validity, construction, interpretation, administration
and effect of this Agreement shall be governed by the substantive laws, but not
the choice of law rules, of the State of Delaware.
IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, each of the parties hereto
has caused this Agreement to be duly executed and delivered under seal, by its
authorized officers or individually, on the date(s) written below.

            AMERISOURCEBERGEN CORPORATION
      By:   /s/ John G. Chou         Name:   John G. Chou        Title:   Senior
Vice President, General Counsel and Secretary         Date: 12/22/2008          
  /s/ R. David Yost       R. David Yost        Date: 12/22/2008   

 

8